Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 1 of 10 PageID #: 1490




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------x
  KENNETH GORDON, Individually and
  On Behalf of All Others Similarly                MEMORANDUM AND ORDER
  Situated,
                                                   Case No. 1:19-cv-01108-FB-LB
                         Plaintiff,

         -against-

  VANDA PHARMACEUTICALS INC.,
  MIHAEL H. POLYMEROPOULOS,
  JAMES P. KELLY, GIAN PIERO
  REVERBERI, AND THOMAS E.
  GIBBS,

                        Defendants.
 ------------------------------------------------x
 Appearances:                                        For the Defendant:
 For the Plaintiff:                                  AUDRA J. SOLOWAY, ESQ.
 MICHAEL G. CAPECI, ESQ.                             Paul, Weiss, Rifkind, Wharton &
 Robbins Geller Rudman & Dowd LLP                    Garrison LLP
 58 South Service Road, Suite 200                    1285 Avenue of the Americas
 Melville, NY 11747                                  New York, NY 10019



BLOCK, Senior District Judge:

       The plaintiffs in this securities-fraud action claim that Vanda Pharmaceuticals

Inc. (“Vanda”) and company executives Mihael Polymeropoulos, James Kelly, Gian

Piero Reverberi, and Thomas Gibbs knowingly made statements in violation of the

Securities Exchange Act of 1934 (“Exchange Act”) and SEC Rule 10b-5. The

defendants move to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) on


                                                1
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 2 of 10 PageID #: 1491




the grounds that the plaintiffs have not adequately alleged scienter, material

misrepresentations or omissions, or loss causation. For the following reasons the

motion is granted in part and denied in part.

                                          I.

      The following facts are taken from the amended complaint. For present

purposes, the Court accepts them as true and draws all reasonable inferences in favor

of the plaintiffs. See, e.g., Gamm v. Sanderson Farms, Inc., 944 F.3d 455, 458 (2d

Cir. 2019).

      Vanda is a biopharmaceutical company that markets and sells two drugs. See

Am. Compl. ¶ 2. Fanapt is FDA approved to treat schizophrenia in adults. Id. Hetlioz

is FDA approved to treat Non-24, a rare circadian rhythm disorder that occurs almost

exclusively in blind individuals. Id. For a consumer, the average monthly price of

Hetlioz in February 2019 was $18,600, for a yearly total of $223,200. See Am.

Compl. ¶ 160.

      The complaint alleges that defendants made materially false and misleading

statements and omissions regarding an off-label promotion scheme in which Fanapt

and Hetlioz were marketed to treat disorders for which the drugs were not FDA-

approved. See Am. Compl. ¶ 3. This allegedly involved, for example, promoting

sales of Fanapt to children with schizophrenia – rather than adults – in a manner that

was inconsistent with the FDA’s authorization. See Am. Compl. ¶ 120. According


                                          2
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 3 of 10 PageID #: 1492




to plaintiffs, Hetlioz was promoted off-label for conditions other than Non-24,

including mundane sleep issues in individuals who are not blind (or otherwise

suffering from the condition).1 These allegations were revealed to the public in a

highly critical report issued by short seller Aurelius Value (“Aurelius Report”) on

February 11, 2019, causing Vanda’s stock to “drop[] precipitously.” Am. Compl. ¶

9.2

       The complaint further alleges that company executives Polymeropoulos,

Kelly, Reverberi, and Gibbs made materially false or misleading public statements

and prepared false and misleading investor reports. See Am. Compl. ¶ 25.

                                                II.

       “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). A claim is facially plausible when “the plaintiff pleads factual




1
  According to one expert, “[t]here have been fewer than 100 cases of sighted people with Non-
24 sleep-wake disorder reported in the scientific literature.” Am. Compl. ¶ 148.
2
  Plaintiff also alleges that the defendants made materially false and misleading statements
concerning Tradipitant – a drug in clinical trials – because Vanda failed to disclose to investors
that the FDA believed it would need to conduct a nine-month non-rodent study to ensure the
drug is safe for humans. Am. Compl. ¶ 6. This prompted Vanda to sue the FDA. Am. Compl.
¶ 9. Because the defendant’s motion to dismiss fails as to Vanda and individual defendant
Polymeropoulos under the off-label drug promotion theory, as a practical matter the Court will
not analyze this claim.
                                                 3
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 4 of 10 PageID #: 1493




content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

      To state a claim under Section 10(b) of the Exchange Act, a plaintiff must

establish (1) a material misrepresentation or omission by the defendant; (2) scienter;

(3) a connection between the misrepresentation or omission and the purchase or sale

of a security; (4) reliance upon the misrepresentation or omission; (5) economic loss;

and (6) loss causation. In re Petrobras Sec., 862 F.3d 250, 275 (2d Cir. 2017).

                                         III.

      To adequately plead scienter, a complaint must “state with particularity facts

giving rise to a strong inference that the defendant acted with” the intent to

deceive, manipulate, or defraud. 15 U.S.C. § 78u-4(b)(2)(A); see also Tellabs, Inc.

v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007). Under this heightened

pleading standard, “[a] complaint will survive ‘only if a reasonable person would

deem the inference of scienter cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.’” Setzer v. Omega Healthcare

Inv'rs, Inc., 968 F.3d 204, 212 (2d Cir. 2020) (quoting Tellabs, 551 U.S. at 324).

      According to plaintiffs, the complaint establishes that the individual

defendants each participated in the off-label marketing scheme and the individual

defendants’ scienter is imputed to Vanda. Since Fanapt and Hetlioz were the only




                                          4
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 5 of 10 PageID #: 1494




two revenue generating drugs sold by Vanda, the plaintiffs contend that the

defendants are presumed to be knowledgeable about the off-label sales scheme.

      The second amended complaint repeats factual allegations that were also

conveyed in a Washington D.C. qui tam suit. That case was recently dismissed. See

United States ex rel. Gardner v. Vanda Pharm., Inc., No. 17-CV-00464 (APM),

2020 WL 2542121, at *1 (D.D.C. May 19, 2020) (“dismiss[ing] all of Relator's

claims” with the “opportunity to amend”). The defendants contend that unproven

allegations from a qui tam action cannot establish securities fraud, and that

dismissal of the qui tam action undercuts its reliability. Alternatively, defendants

argue even if Vanda’s agents encouraged off-label use of Fanapt and Hetlioz, it

does not necessarily follow that those same agents intended to deceive

shareholders.

      The Court agrees that, even with the heightened pleading standard, plaintiffs

have adequately pled corporate scienter as to individual defendant

Polymeropoulos, and that such intent can be imputed to Vanda Pharmaceuticals.

See Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital Inc., 531

F.3d 190, 195 (2d Cir. 2008). Specifically, the complaint sufficiently alleges that

Polymeropoulos actively participated in trainings where Vanda’s salesforce was

directed to market Hetlioz and Fanapt to individuals who did not suffer from

diseases those drugs were approved to treat.


                                          5
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 6 of 10 PageID #: 1495




      By contrast, the Court disagrees that the plaintiffs have met the heightened

pleading standard with respect to defendants Kelly, Reverberi, and Gibbs. In the

Second Circuit, plaintiffs must supply “connective tissue” between the corporate

misconduct and the alleged false statements. Jackson v. Abernathy, 960 F.3d 94, 99

(2d Cir. 2020). Complaints that leave the Court to “guess what role those

employees played in crafting or reviewing the challenged statements and whether it

would otherwise be fair to charge the Corporate Defendants with their knowledge”

must be dismissed. Jackson, 960 F.3d at 99. The amended complaint lacks

sufficient factual information establishing the involvement of Kelly, Reverberi, and

Gibbs in the dissemination of false statements about off-label marketing.

Therefore, the Court dismisses the plaintiffs’ claims as to defendants Kelly,

Reverberi, and Gibbs.

                                          IV.

      Section 10(b) and Rule 10b-5 prohibit corporate officers from making “any

untrue statement of a material fact or to omit to state a material fact necessary in

order to make the statements made, in the light of the circumstances under which

they were made, not misleading.” 17 C.F.R. § 240.10b–5(b). “[V]eracity of a

statement or omission is measured not by its literal truth, but by its ability to

accurately inform rather than mislead prospective buyers.” Kleinman v. Elan

Corp., 706 F.3d 145, 153 (2d Cir. 2013) (internal citations omitted). Even


                                           6
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 7 of 10 PageID #: 1496




“[s]tatements of literal truth ‘can become, through their context and manner of

presentation, devices which mislead investors.’” Kleinman, 706 F.3d at 153 (citing

McMahan & Co. v. Wherehouse Entm't, Inc., 900 F.2d 576, 579 (2d Cir. 1990)).

      The defendants contend the complaint fails to establish false or misleading

statements related to the alleged off-label marketing activities because (1)

companies are not obligated to disclose unadjudicated, unproven allegations like

the qui tam action; and (2) plaintiffs principally allege omissions, which are not

actionable except in limited circumstances.

      The Court finds that the plaintiffs have alleged omissions which are

material, in that there is a “substantial likelihood” disclosure “would have been

viewed by the reasonable investor as having significantly altered the ‘total mix’ of

information made available.” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27,

38 (2011); see also Singh v. Cigna Corp., 918 F.3d 57, 63 (2d Cir. 2019) (“An

alleged misrepresentation is material if there is a substantial likelihood that a

reasonable person would consider it important in deciding whether to buy or sell

shares of stock.”). The complaint alleges Polymeropoulos made affirmative

statements regarding the company’s marketing practices which failed to convey the

company’s suspect drug promotion activities. See Meyer v. Jinkosolar Holdings

Co., 761 F.3d 245, 250-51 (2d Cir. 2014) (“Even when there is no existing

independent duty to disclose information, once a company speaks on an issue or


                                           7
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 8 of 10 PageID #: 1497




topic, there is a duty to tell the whole truth.”). Specifically, Polymeropoulos stated

that “Fanapt . . . will be a drug that will be used once patients switch from another

medication,” “Fanapt is considered in the US a second line treatment,” and “[o]ur

sales team continues making progress in introducing Fanapt as an additional option

in treating adult patients with schizophrenia.” Am. Compl. ¶ 265, 278, 302. These

statements did not communicate that Vanda appears to have been actively

promoting and marketing Fanapt off-label, as a first-line treatment. Materiality is

established because Fanapt accounted for between forty to sixty percent of

revenues during the class period – cumulatively amounting to hundreds of millions

of dollars.

                                          V.

      Unlike scienter, loss causation is governed by the traditional “short and plain

statement” rule laid out in Rule 8. Fed. Rule Civ. Proc. 8(a)(2); see also Dura

Pharm., Inc. v. Broudo, 544 U.S. 336, 346 (2005). A securities fraud complaint is

sufficient if it sets forth what the “relevant economic loss” and “causal connection

might be.” Dura Pharm., 544 U.S. at 347.

      The amended complaint alleges that the February 11, 2018 revelations in the

Aurelius Report produced unusually high levels of trading activity and caused

Vanda’s stock to decline over five percent. Am. Compl. ¶ 434-35.




                                           8
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 9 of 10 PageID #: 1498




      The defendants argue the complaint fails to adequately plead loss causation

because the Aurelius Report described allegations of off-label marketing that had

been previously disclosed a week earlier, upon unsealing of the qui tam action.

      Media reports and other similar public disclosures are adequate to establish

loss causation in this context. See In re Winstar Commc’ns, No. 01 CV 11522,

2006 WL 473885, at *14 (S.D.N.Y. Feb. 27, 2006) (finding short seller’s report of

alleged fraud sufficient to establish loss causation at the motion to dismiss stage).

Contrary to the defendant’s contentions, the fact that the qui tam action was

unsealed a few days before the Aurelius Report does not defeat the plaintiffs’

claims, especially in this procedural posture. The “effect of [an] intervening event

on plaintiff’s theory of loss causation ‘is a matter of proof at trial and not to be

decided on a Rule 12(b)(6) motion to dismiss.’” In re Sequans Commc'ns S.A. Sec.

Litig., No. 17CV4665FBSJB, 2019 WL 4805072, at *3 (E.D.N.Y. Sept. 30, 2019)

(citing Emergent Capital Inv. Mgmt., LLC v. Stonepath Grp., Inc., 343 F.3d 189,

197 (2d Cir. 2003)).




                                            9
Case 1:19-cv-01108-FB-LB Document 55 Filed 03/10/21 Page 10 of 10 PageID #: 1499




                                 CONCLUSION

       For the foregoing reasons, the defendants’ motion to dismiss is granted with

 respect to the claims against James Kelly, Gian Piero Reverberi and Thomas Gibbs

 and otherwise denied.



 SO ORDERED.

                                              _/S/ Frederic Block____________
                                              FREDERIC BLOCK
                                              Senior United States District Judge

    Brooklyn, New York
    March 10, 2021




                                         10
